Title: Jefferson Benevolent Institution of Pennsylvania to Thomas Jefferson, 21 January 1819
From: Belair, Lewis Descoins,Jefferson Benevolent Institution of Pennsylvania
To: Jefferson, Thomas


          
            
               Respected Sir
              Philadelphia January 20 21st 1819
            
            In Complyence With a Resolution of a Benevolent Institution Lately Estabblished In This City, Which have Highly Honoured Themselves In Assuming your Illustrious name? They Have further Unanimously Agreed That The Secy of The Said Institution Should Take The Liberty on Behalf of The Said Society to Address you, and Request your Approbation to be Considered a Honoured Member Thereoff—and further to Assertain The Birth of Our Pattern Which is a Day Calculated to be Celebrated In his Memory?
            
              Signed On Behalf of The Jefferson Benevolent Institution of Pennsylvania
              Lewis D Belair Secy
            
          
          
          
            P S
            
               Individuelly accept The Assurence of my most Profond Respect for your Health and Happiness,
              L D Belair
            
          
        